Citation Nr: 0013262	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-32 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left wrist cyst.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a left hip 
disorder.

4.  Entitlement to service connection for a gastrointestinal 
disorder.

5.  Entitlement to service connection for a right knee 
disorder.

6.  Entitlement to service connection for a left knee 
disorder.

7.  Entitlement to service connection for a right shoulder 
disorder.

8.  Entitlement to service connection for a left shoulder 
disorder.

9.  Entitlement to service connection for a right arm 
disorder.

10.  Entitlement to service connection for headaches.

11.  The propriety of the initial 10 percent evaluation 
assigned for a low back disorder. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1992 to November 
1995.  This appeal arises from a January 1996 rating action 
in which the RO denied service connection for the above 
stated disorders and granted service connection for a low 
back disorder with a 10 percent evaluation.  

The Board notes that the RO adjudicated the claim for a low 
back disorder as an increased rating issue.  However, in 
light of the distinction noted by the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court) in the recently-issued 
case Fenderson v. West, 12 Vet. App. 119 (1999), the Board 
has recharacterized the issue as one involving the propriety 
of the initial evaluation assigned.  



FINDINGS OF FACT

1.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claims for service connection for a left wrist cyst, right 
hip disorder, left hip disorder, gastrointestinal disorder, 
right knee disorder, left knee disorder, right shoulder 
disorder, left shoulder disorder, right arm disorder, and 
headaches are plausible under the law.

2.  The veteran's service-connected low back disorder is 
manifested by slight limitation of lumbar spine motion and 
subjective complaints of pain.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims with respect to the issues of service connection for a 
left wrist cyst, right hip disorder, left hip disorder, 
gastrointestinal disorder, right knee disorder, left knee 
disorder, right shoulder disorder, left shoulder disorder, 
right arm disorder, a disorder of the fingers of the right 
hand, and headaches.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating in excess of 10 percent for a 
low back disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. §§ 4.40, 4.45, 4.71(a), Diagnostic Codes 
5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran contends, in essence, that she suffers from pain 
in her left  wrist, back, hips, knees, right arm, and legs 
which are related to service and exacerbated by her current 
job.  She also states that she has had problems with her 
stomach since service and that she suffers from migraine 
headaches. 

A complete set of the veteran's service medical records were 
not available for review.  A review of the available service 
medical records reveals that October 1994 the veteran 
complained of stomach pain.  It was noted that she had 
complained of stomach pain several times before and was told 
it was gas.  A February 1995 sick slip revealed that the 
veteran was seen with complaints of sharp pain in the hips, 
knees, and back.  She was placed on physical activity 
restriction for seven days.  In an April 1995 treatment 
record the veteran complained of dizziness off and on for the 
past three days.  In an April 1995 sick slip, the veteran 
reported that she was light headed and had pain in her 
stomach.  It was noted that the possible cause was an ulcer.  
In a May 1995 treatment record, the veteran complained of 
abdominal pain with dark stool for 7 days.  She also 
complained of hip, shoulder, and lower back pain for the past 
21 days.  In addition, the veteran complained of mild 
epigastric distress with dark stools.  The assessment was 
probable peptic ulcer disease.

In two May 1995 sick slips, the veteran complained of pain in 
her shoulders, lower back, hips, and stomach.  She was placed 
on limited physical duty.  In a May 1995 treatment record, 
the veteran complained of shoulder and low back pain which 
hurt most when she was lifting or trying to lay in a prone 
position.  She could not remember any prior injury.  June 
1995 x-ray findings revealed an increased activity in the 
left sacroiliac joint.  A June 1995 treatment record revealed 
continued complaints of back and neck problems.  In a July 
1995 treatment record, it was noted that the veteran had had 
multiple visits for complaints of back and hip pain.  It was 
noted that a bone scan was essentially unremarkable.  In a 
subsequent July 1995 treatment record, it was noted that the 
veteran had complaints of lower extremity paresthesiasis 
lasting one minute upon flexion at waist or lifting.  
Examination was normal.  

In an August 1995 treatment record, the veteran was seen with 
complaints of hot flashes, malaise, distant, mild migraine 
headaches, nausea, diarrhea, and epigastric pain for two to 
three days. The assessment was viral gastroenteritis syndrome 
with mild depletion.  In a separate August 1995 treatment 
record, the veteran complained of low back pain after lifting 
a 50 lb. box of burger meat.  She had an empty feeling in the 
lower lumbar region and she noticed pain in the right buttock 
which was aggravated by standing and sitting.  On 
examination, the veteran had a constricted affect with slow 
guarded responses.  Her gait was antalgic.  Heel to toe 
walking was intact.  The assessment was low back/buttock pain 
with right lower extremity paresthesiasis and deep tendon 
reflex loss.  A radiology report dated in August 1995 
revealed minimal degenerative changes of the L5-S1 disk space 
level and left sacroiliac joint.  In an August 1995 treatment 
record, the veteran complained of chronic right leg pain for 
one year which radiated into the thigh and knees.  It was 
noted that she was seen for follow-up treatment by 
orthopedics with no significant objective findings.  The 
assessment was mechanical low back pain with mild 
degenerative joint disease at L5-S1 and sacroiliac joint.

In a September 1995 treatment record, the veteran was seen 
with complaints of low back and hip pain (right greater than 
the left) for the past year.  She noted onset of the pain 
after lifting a 50 lb. box of meat.  On examination, there 
was full range of motion with pain in right lower back and on 
the left upon side bending and extension.  The assessment was 
mild degenerative joint disease at L5-S1 and sacroiliac 
joint.

A letter of medical treatment dated in December 1995 was 
received from P. D. Fitzgerald who is a Certified Disability 
Examiner and Chiropractic Orthopedist.  He noted that in July 
1994 while the veteran was on vacation from the service, she 
was involved in an automobile accident.  He initially 
examined the veteran for the injuries that she sustained in 
the accident.  Dr. Fitzgerald stated that she was released 
with a 3% impairment of the lumbar spine.  While at her duty 
station, she was seen numerous times at the hospital, 
underwent physical therapy, and was placed on duty 
restrictions.  He noted that at the present time she 
complained of daily headaches, low back pain, neck pain, and 
pain in her right hip.  A comparative examination of the 
veteran revealed tenderness to palpation in the lumbar 
musculature.  Ranges of motion were essentially normal, 
however, she experienced pain at end range especially in 
flexion and rotations.  Inflammation of the facets of the 
left sacroiliac joint was noted.  Mensuration of the lower 
extremities demonstrated 4 1/2 cm of atrophy in the left lower 
extremity.  Muscle testing was normal.  Her gait demonstrated 
a general movement dysfunction.  Heel and toe walk 
demonstrated mechanical dysfunction.  Sensory dermatome and 
deep tendon reflexes of the lower extremities were within 
normal diagnostic parameters.  Straight leg raising was 
within normal limits.  It was the examiner's impression that 
the veteran's condition had not significantly improved since 
the accident and that she had reached the stage where her 
condition was considered chronic.    

The veteran was afforded a VA general medical examination in 
December 1995.  She provided a history of multiple joint 
pains, migraine headaches, and gastrointestinal symptoms.  
She stated that over the past year to a year and a half, she 
has been troubled with pains in multiple joints.  The joints 
that trouble her the most are her right knee, right hip, and 
lower back.  She began having back pain after lifting a fifty 
pound frozen meat package.  She also noted problems with her 
shoulders and experienced a burning sensation with she lifted 
an object with a little bit of weight such as a heavy jacket.  
In July of 1994, she was in an automobile accident and had 
muscle strain of her neck.  She was also bothered by 
bilateral knee pain with the right knee pain greater than the 
left.  She stated that she also experiences pain in her right 
wrist and fingers.  With all of the joint discomforts, she 
noted pain primarily.  She stated that she has had no 
swelling, erythema.  She did have occasional stiffness in the 
hips and knees, but she otherwise felt that she had full 
range of motion.  She denied a history of inflammatory bowel 
disease, fever, chills, or other associated symptoms.  She 
stated that she has been bothered with migraine headaches 
over the past year to year and a half and with epigastric 
pain over the past several years.  
 
On examination, the abdomen was soft, nontender.  There was 
no organomegaly.  Bowel sounds were active.  There was cyst 
on the left wrist.  There was full range of motion with no 
evidence of erythema or tenderness over any joint.  The 
impression was multiple joints pains (the veteran was to 
receive an orthopedic examination for these complaints); 
history of migraine headaches (the veteran was to be 
evaluated by neurologic service for this complaint); and 
gastrointestinal symptoms with questionable history of peptic 
ulcer disease.  The examiner commented that the veteran may 
indeed have had a history of ulcers in the past based on her 
history of dark, black stool, however, she had not been 
formally evaluated.  She was currently asymptomatic. 

At a December 1995 VA neurological examination, the veteran 
provided a history of ongoing headaches for the past year to 
a year and a half.  On examination, she was alert and 
oriented times three.  Her speech was fluid and abstraction 
was appropriate.  Memory was 3/3 at five minutes.  
Extraocular movements were intact.  Discs were sharp and her 
face was symmetrical.  Tongue was in the midline.  
Sternocleidomastoid was within normal limits.  Motor strength 
was 5/5 in upper and lower extremities.  Sensory examination 
by light touch and pin prick in upper and lower extremities 
was within normal limits.  Gait was narrow-based.  Romberg 
was negative.  Coordination of all extremities was 
demonstrated.  The assessment was migraine headaches without 
aura, per history.

The veteran was afforded a VA orthopedic examination in 
December 1995.  She stated that she had two significant 
injuries to her low back.  First, she was involved in a motor 
vehicle accident in July of 1994 and then three months later, 
she injured her back a second time while attempting to lift a 
50 lb. box of meat.  She also indicated pain in her right 
wrist with symptomatic popping and a left wrist cyst which 
comes and goes (which was not problematic at the present 
time).  She further indicated pain in both feet and legs, her 
right shoulder, and her right arm, all of which the examiner 
stated were extremely vague, and none of which had any 
significant clinical history or significant clinical 
limitation.  

On examination, the veteran ambulated with a nontalgic, 
nonpainful gait.  Examination of the low back revealed no 
postural abnormality and no fixed skeletal deformity.  She 
could bend forward to 80 degrees with pain on extending back 
to an upright posture.  She had 25 degrees of backward 
extension without pain.  She had 30 degrees of left lateral 
bending with mild pain and spasm in her right paraspinous 
musculature.  She had 40 degrees of right lateral bending 
without pain.  Left rotation was to 80 degrees and right 
rotation was to 90 degrees, neither of which were 
specifically limiting.  Neurological examination of the lower 
extremities revealed no hamstring tightness.  She had 5/5 
normal hip flexors, extensors, abductors, and adductors, 
proximally.  She had 5/5 normal quadriceps and hamstring 
function at the knee.  She had 5/5 normal dorsiflexion, 
plantar flexion, and eversion of both ankles.  There was 2+ 
symmetric knee jerk and ankle jerk reflexes.  There was no 
numbness in either lower extremity.  Examination of the 
veteran's right wrist revealed mild swelling dorsally over 
the radiocarpal joints.  There was a positive Watson's 
maneuver on sagittal motion of the radiocarpal joints while 
stabilizing the proximal pole of the scaphoid and moving from 
ulnar to radial deviation.  There was a clunk and this was 
painful to her.  There was a negative ulnar shuck test.  
There was no paresthesias of her hand.  She had a well 
vascularized extremity with normal grip strength bilaterally.  

Examination of both hips revealed 40 degrees of abduction 
symmetrically.  Internal rotation was to 15 degrees with mild 
pain anteromedially across the hip joints.  She had external 
rotation in 90 degrees of flexion, measuring 45 degrees 
bilaterally.  There was no catching or clicking of the hip 
joint with these motions.  She had a nontalgic gait and 
negative Trendelenburg sign bilaterally.  She had normal hip 
abductor strength bilaterally.  She had negative femoral 
nerve stretch test on the right.  There was no instability, 
impingement or pain about her right shoulder joint.  Range of 
motion was to 180 degrees of forward flexion and 45 degrees 
of external rotation.  There was no abnormality of the right 
elbow or forearm.

X-rays of the anteroposterior and lateral aspects of the 
lumbar spine revealed no bony abnormality.  There was no 
sagittal plane scoliosis.  She had normal appearing pedicles 
and spinous processes at each level of her lumbar spine.  
There were five normal appearing lumbar vertebra of well-
maintained intervertebral spaces.  There was no evidence of 
osteophyte formation anteriorly or posteriorly along the 
bodies.  There was mild flattening of the normal lumbar 
lordosis which could be from spasm.  There was no pars defect 
or spondylolisthesis.  X-rays of the wrist revealed normal 
mineralization and alignment of the distal radial and ulnar 
with proximal row of her carpi.  There was no evidence of a 
scaphoid fracture.  There was normal, lateral alignment of 
the acapholunate interval and there was no intercalary 
instability.  Clinically, it appeared that there was 
intercarpal instability, however, this was not born out 
radiographically.  

The examiner's impression was that the veteran had multiple 
somatic, painful complaints.  He stated that she did have a 
mild mechanical low back pain without skeletal or neurologic 
deficit.  Furthermore, he indicated that the veteran's 
clinical history and examination was consistent with possible 
early intercarpal instability of the right wrist; however, 
this was not revealed by her x-rays.           

In her March 1996 notice of disagreement, the veteran noted 
that a complete set of her service medical records were not 
available for review by the RO.  She indicated that the 
records were misplaced by the Troop Medical Center.

A request for all the veteran's service medical records was 
sent by the RO to the National Personnel Records Center 
(NPRC).  A response was received by NPRC in February 1998 in 
which it was noted that the veteran's record was not at file 
at NPRC.

The RO issued an administrative decision in October 1998 in 
which it was stated that the veteran's service medical 
records were unavailable.  The following evidence was 
provided as a basis for the RO's decision:  It was noted that 
the veteran's service medical records were incomplete and 
that the veteran had indicated that the records were 
misplaced by the Troop Medical Center.  An inquiry was sent 
to NPRC.  That facility forwarded the inquiry to ARPERCEN for 
further search of the records.  ARPERCEN's response of August 
1998 indicated that they did not have the records.  The 
veteran's separation point was queried with negative results.  
The disposition of the records could not be determined.  The 
decision of the military records specialist dated in October 
1998 determined that all avenues for obtaining the records 
had been exhausted (a copy of the decision is provided the 
claims folder).  It was further noted that all procedures 
were correctly followed by the VA and all efforts to obtain 
the needed military information had been exhausted.  Further 
efforts would be futile, and based on the facts, it was 
concluded that the records were not available.

A letter dated in October 1998 was sent from the RO to the 
veteran notifying her that her service medical records could 
not be found and that if she had any copies of service 
medical records with her, to submit them along with any other 
evidence in support of her claims.  A review of the claims 
folder reveals that the veteran did not respond to the 
letter. 

II.  Analysis

I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991).   
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. 
App. 563, 568 (1996) (en banc).Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As will be explained below, the Board finds that her 
claims are not well-grounded.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order for a claim for service 
connection to be well-grounded, there must be competent 
evidence (lay or medical, as appropriate) of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Epps v. Gober, 126 F.3d 1464, 1468 
(1997); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

A.  Service Connection for Right Hip Disorder, Left Hip 
Disorder, Gastrointestinal Disorder, Right Knee Disorder, 
Left Knee Disorder, Right Shoulder Disorder, Left Shoulder 
Disorder, and Right Arm Disorder.

The Court has held that Congress specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents had resulted in a disability.  
Hence, in the absence of proof of a present disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

In this case, three current VA examinations of the veteran 
have failed to reveal the presently claimed right and left 
hip disorders, gastrointestinal disorder, right and left knee 
disorders, right and left shoulder disorders, and right arm 
disorder.  The VA examiners have determined that there was no 
evidence of the stated disabilities.  In particular, although 
the available service medical records indicate complaints of 
gastrointestinal pain on several occasions, current VA 
examination findings revealed that the veteran was currently 
asymptomatic.  Thus, there is no current evidence of a 
gastrointestinal disorder.  

With regard to the veteran's complaints of right and left 
hip, knee, and shoulder disorders and a right arm disorder, 
the VA orthopedic examiner specifically noted that the 
veteran had multiple somatic, painful complaints but did not 
diagnose an actual disability or disabilities.  He noted that 
the veteran's complaints pertaining to her legs, right 
shoulder and right arm were all extremely vague and none had 
any significant history of significant clinical limitation.  
Once again, there was no evidence of a current disability 
with regard to any of these disorders.  
Further, the veteran has not presented, or indicated the 
existence of, medical evidence establishing that he currently 
has such a disability, notwithstanding complaints of joints 
pains in the available service medical records.  Thus, the 
first Caluza requirement requiring a current disability has 
not been met.  

While the veteran may well believe that she currently has a 
right hip disorder, left hip disorder, gastrointestinal 
disorder, right knee disorder, left knee disorder, right 
shoulder disorder, left shoulder disorder, and right arm 
disorder, as a result of her service, as a layperson without 
medical training or expertise, she is not competent to render 
an opinion on such a medical matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Board notes 
that a well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claims, the claims are not plausible.  

B.  Service Connection for Left Wrist Cyst and Headaches

With regard to the veteran's claim for service connection for 
a left wrist cyst, there is current evidence of left wrist 
cyst as shown on VA examination.  Thus, the first Caluza 
requirement has been met.  The veteran is competent to state 
that she developed the cyst in service.  The second Caluza 
requirement has been met.  However, there is no evidence 
linking the veteran's left wrist cyst to service, thus the 
third Caluza  requirement has not been met.  

With regard to the veteran's claim for service connection for 
headaches, the VA examiner's diagnosis of migraine headaches 
was based on the veteran's history.  The Board notes that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by additional medical comment by that 
examiner, does not constitute "competent medical evidence".  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A review 
of the available service medical records do not reveal any 
diagnoses of  headaches.  An August 1995 service medical 
record indicates that the veteran complained of mild migraine 
headaches but there was no accompanying diagnosis.  
Furthermore, there was no evidence linking the veteran's 
migraine headaches to service, thus the third Caluza 
requirement has not been met.    

While the veteran may well believe that there is an 
etiological link between her currently claimed cyst of the 
left wrist and headaches to service, as a layman, she is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition. Espiritu, 2 Vet. App. 492, 494-5 
(1992). It is important to note that where the determinative 
issue involves medical causation, it has been held that 
competent medical evidence is required in order for a claim 
to be well grounded. See Kirwin v. Brown, 8 Vet. App. 148 
(1995); Grisvois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Lay testimony 
is insufficient to fulfill the burden because lay persons 
generally lack the expertise necessary to opine on matters 
involving medical knowledge. Kirwin, 8 Vet. App. at 152; 
Grisvois, 6 Vet. App. at 140; Espiritu, 2 Vet. App. at 494. 
The veteran's lay statements are not considered competent 
with respect to a causal link between her left wrist cyst and 
claims of headaches to her military service. Thus, the third 
prong of Caluza has not been satisfied.

Thus, the veteran has failed to meet her burden of submitting 
evidence of well-grounded claims.  As such, the VA is under 
no duty to assist the veteran in developing the facts 
pertinent to the claims.  See Epps, 126 F.3d at 1468.  As 
noted above, the RO undertook a thorough search the veteran's 
missing service medical records.  The veteran was informed of 
the RO's attempts and was requested to provide any additional 
evidence that would support her claims.  The veteran did not 
respond to the request.  The Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the appellant's claims of 
entitlement to service connection.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 

As a final matter, the Board notes that the RO denied the 
claims as not well grounded.  Hence, there is no prejudice to 
the veteran in the Board doing likewise.  Moreover, as the 
May 1996 Statement of the Case explained the evidence needed 
to present a well grounded claim, and the reasons why the 
current claims were inadequate, the Board finds that the duty 
to inform has been met.  See 38 U.S.C.A. § 5103 (West 1991); 
Robinette, 8 Vet. App. at 77-78.  


II.  The Propriety of the Initial 10 Percent Evaluation 
Assigned for a Low Back Disorder. 

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased evaluation is well-grounded if she asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In this case, the veteran has asserted that her low back 
disorder is worse than currently evaluated, and she has thus 
stated a well-grounded claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1, 4.2, 4.7, and 4.10.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and 
of any changes in the condition.  Schafrath, 1 Vet. App. at 
594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened 
movement, excess fatigability, incoordination, impaired 
ability to execute skilled movements smoothly, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  

When a veteran alleges he suffers pain due to a service-
connected musculoskeletal disability in which the rating of 
the disability is based on consideration of limitation of 
motion, an examiner's report should assess the degree of 
functional loss, if any, due to pain, weakened movement, 
excess fatigability or incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran's service-connected low back disorder may be 
evaluated under the provisions of 38 C.F.R. § 4.71(a), 
Diagnostic Code 5292 which assigns a 10 percent evaluation 
for slight limitation of the lumbar spine.  A 20 percent 
evaluation is assigned for moderate limitation of lumbar 
spine motion and a 40 percent evaluation for severe 
limitation of lumbar spine motion.  This disability may also 
be 
evaluated under the provisions of 38 C.F.R. § 4.71(a), 
Diagnostic Code 5295 which assigns a 10 percent evaluation 
for characteristic pain on motion.  A 20 percent evaluation 
is assigned for a lumbosacral strain when there is muscle 
spasm on extreme forward bending or when there is unilateral 
loss of lateral spine motion in the standing position.  A 40 
percent evaluation may be assigned for severe lumbosacral 
strain with listing of the entire spine to the opposite side, 
a positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.

The evidence of record reveals a mild low back disability.  
Service medical records reveal numerous complaints of low 
back pain with findings of mechanical low back pain with mild 
degenerative disease at L5-S1 and sacroiliac joint.  On the 
December 1995 VA orthopedic examination, the veteran only 
indicated pain on extending back to an upright posture and 
left lateral.  The examiner noted that other movements of the 
veteran's low back were not painful and demonstrated only 
slight limitation of motion.  There was no evidence of muscle 
spasms.  It was the examiner's opinion that the veteran had a 
mild mechanical low back pain without skeletal or neurologic 
deficit.  These findings when considered in conjunction with 
the applicable rating criteria and the Court's decision in 
the DeLuca case, clearly point to a low back disability which 
is slight in degree.

In any event, the 10 percent rating now in effect for a 
lumbosacral strain contemplates slight low back disability.  
The evidence of record does not demonstrate moderate 
limitation of lumbar spine motion or other evidence of 
moderate low back disability required for a 20 percent rating 
under Diagnostic Code 5292 or 5295.

Furthermore, the Board has reviewed the entire evidence of 
record and finds that the 10 percent rating assigned by the 
RO for the low back disorder reflects the most disabling this 
disorder has been since the veteran filed her claim for 
service connection, which is the beginning of the appeal 
period.  Thus, the Board has concluded that staged ratings 
for this disorder is not warranted.  Fenderson v. West, 12 
Vet. App. 119 (1999).


ORDER

1.  Evidence of a well-grounded claim not having been 
submitted, service connection for a left wrist cyst is 
denied.

2.  Evidence of a well-grounded claim not having been 
submitted, service connection for a right hip disorder is 
denied.

3.  Evidence of a well-grounded claim not having been 
submitted, service connection for a left hip disorder is 
denied.

4.  Evidence of a well-grounded claim not having been 
submitted, service connection for a gastrointestinal disorder 
is denied.

5.  Evidence of a well-grounded claim not having been 
submitted, service connection for right knee disorder is 
denied.

6.  Evidence of a well-grounded claim not having been 
submitted, service connection for left knee disorder is 
denied.

7.  Evidence of a well-grounded claim not having been 
submitted, service connection for right shoulder disorder is 
denied.

8.  Evidence of a well-grounded claim not having been 
submitted, service connection for a left shoulder disorder is 
denied.

9.  Evidence of a well-grounded claim not having been 
submitted, service connection for a right arm disorder is 
denied.

10.  Evidence of a well-grounded claim not having been 
submitted, service connection for headaches is denied.

11.  Entitlement to a rating in excess of 10 percent for a 
low back disorder is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

